COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Playa Vista LP, Morgan-Multi Family LLC, and Scott
                            Morgan v. Lakeside Re, LP, GSRE, Inc., and Avi Ron

Appellate case number:      01-14-00871-CV

Trial court case number:    2014-28663

Trial court:                270th District Court of Harris County

       On May 15, 2015, the above-referenced appeal was stayed due to bankruptcy. See
11 U.S.C. § 362(a) (2011); TEX. R. APP. P. 8.1, 8.2. On July 21, 2015, this Court denied
the agreed motion to dismiss filed by the appellants, Playa Vista LP, Morgan-Multi
Family LLC, and Scott Morgan, without prejudice to refiling after a motion to reinstate
this appeal has been filed attaching the bankruptcy court’s order lifting the stay or
terminating the bankruptcy. On October 21, 2015, the appellants filed a renewed agreed
motion to dismiss, contending that their bankruptcy case has been resolved after reaching
a compromise with appellees, and attached an order from the United States Bankruptcy
Court approving their motion to approve compromise and settlement and to dismiss their
bankruptcy petition. Appellants therefore request that we dismiss this appeal.
      Accordingly, we construe appellants’ motion as one seeking reinstatement and
GRANT appellants’ motion and REINSTATE this case on the Court’s active docket.
See TEX. R. APP. P. 8.3(a). Appellants’ motion to dismiss will be addressed separately.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually     Acting for the Court

Date: October 27, 2015